DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. § 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 C.F.R. § 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. 1.475 (c).
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 11, drawn to the details of the structural arrangement and operation of a miniature microscope.
Group II, claim(s) 8-10, drawn to the details of processing images.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. None of the claims in Group I include any limitations that are directed towards any manipulation, modification, or any other processing of any images captured by the claimed device. And while the claims of Group II are drafted as dependent from claim 1 (in Group I), none of the operations performed by the method of the claims in Group II refers to or necessarily requires any of the structure defined by the claims in group I, so that the incorporation of the device of claim 1 appears to be a non-limiting statement of intended use for the method variously defined in Group II and therefore does not define a special technical feature for Group II.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. § 1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. § 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See M.P.E.P. § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
18 July 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665